DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-16 are objected to because of the following informalities:  	- Claims 10-16 are currently dependent on claim 1, however based on preamble claim language, it appears the claims are intended to be dependent on claim 9. 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jethwa et al. (U.S. Publication No. 20119/0121801 A1; hereinafter Jethwa)
	With respect to claim 1, Jethwa discloses a computer-implemented method, comprising: 	receiving source data in real-time from disparate sources and in disparate formats, the source data providing information about a facility and external systems with which the facility interacts (See ¶[0041] and ¶[0057-0058]); 	aggregating the source data to form ontological frameworks (See ¶[0059]), each ontological framework modeling a category of components selected from components of a Things category (See ¶[0069]), components of an Events category (See ¶[0091]), and components of a Methods category (See ¶[0077]); 	creating an abstraction layer based on the ontological frameworks (See ¶[0060]), the abstraction layer including abstractions that support queries, ontologies, metadata, and data mapping (See ¶[0041], ¶[0068]); 	providing a knowledge discovery layer for discovering knowledge from the abstraction layers (See ¶[0047]), wherein discovering the knowledge includes graph/network computation, graph/network training and validation, and graph representation learning (See ¶[0041-0044]); and 	providing a recommendation and advisory systems layer for providing recommendations and advisories associated with the facility (See ¶[0063]).
	With respect to claim 2, Jethwa discloses wherein the disparate formats include structured data, unstructured data, data wrappers, and data wranglers (See ¶[0005-0006], ¶[0014]).
	With respect to claim 3, Jethwa discloses wherein the Things category includes mechanical components including wells, rigs, facilities, sensors, and metering systems (See ¶[0034-0035]).
	With respect to claim 4, Jethwa discloses wherein the Events category includes manual and automated actions performed using the components of the Things category (See ¶[0027], ¶[0065]), and ¶[0079]).
	With respect to claim 5, Jethwa discloses wherein the Methods category includes algorithms, workflows, and processes which numerically or holistically quantify the components of the events category (see ¶[0043], ¶[0065]).
	With respect to claim 6, Jethwa discloses wherein the facility is a petroleum engineering facility and wherein the recommendation and advisory systems layer executes agents selected from a group comprising a reservoir monitoring agent, a surveillance agent, a model calibration agent, a production optimization agent, a field development planning agent, and a risk mitigation agent (See ¶[0034-0035], ¶[0045], ¶[0047])
	With respect to claim 7, Jethwa discloses providing a user interface built on the recommendation and advisory systems layer, the user interface: displaying recommendations and advisories generated by the recommendation and advisory systems layer based on current and projected conditions at a facility; receiving, from a user of the user interface, a selection from the user interface; and automatically implementing changes to the facility based on the selection (See Figure 2)

	With respect to claim 9, Jethwa discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving source data in real-time from disparate sources and in disparate formats, the source data providing information about a facility and external systems with which the facility interacts (See ¶[0041] and ¶[0057-0058]); aggregating the source data to form ontological frameworks (See ¶[0059]), each ontological framework modeling a category of components selected from components of a Things category (See ¶[0069]), components of an Events category (see ¶[0091]), and components of a Methods category (See ¶[0077]); creating an abstraction layer based on the ontological frameworks (See ¶[0060]), the abstraction layer including abstractions that support queries, ontologies, metadata, and data mapping (See ¶[0041], ¶[0068]); providing a knowledge discovery layer for discovering knowledge from the abstraction layers (see ¶[0047]), wherein discovering the knowledge includes graph/network computation, graph/network training and validation, and graph representation learning (See ¶[0041-0044]); and providing a recommendation and advisory systems layer for providing recommendations and advisories associated with the facility (See ¶[0063]). 
	With respect to claim 10, Jethwa discloses wherein the disparate formats include structured data, unstructured data, data wrappers, and data wranglers (See ¶[0005-0006], ¶[0014]).
	With respect to claim 11, Jethwa discloses wherein the Things category includes mechanical components including wells, rigs, facilities, sensors, and metering systems (See ¶[0034-0035]).
	With respect to claim 12, Jethwa discloses wherein the Events category includes manual and automated actions performed using the components of the Things category (See ¶[0027], ¶[0065]), and ¶[0079]).
	With respect to claim 13, Jethwa discloses wherein the Methods category includes algorithms, workflows, and processes which numerically or holistically quantify the components of the events category (see ¶[0043], ¶[0065]).
	With respect to claim 14, Jethwa discloses wherein the facility is a petroleum engineering facility and wherein the recommendation and advisory systems layer executes agents selected from a group comprising a reservoir monitoring agent, a surveillance agent, a model calibration agent, a production optimization agent, a field development planning agent, and a risk mitigation agent (See ¶[0034-0035], ¶[0045], ¶[0047])
	With respect to claim 15, Jethwa discloses the operations further comprising providing a user interface built on the recommendation and advisory systems layer, the user interface: displaying recommendations and advisories generated by the recommendation and advisory systems layer based on current and projected conditions at a facility; receiving, from a user of the user interface, a selection from the user interface; and automatically implementing changes to the facility based on the selection (Figure 2)
	With respect to claim 17, Jethwa discloses computer-implemented system, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: receiving source data in real-time from disparate sources and in disparate formats, the source data providing information about a facility and external systems with which the facility interacts (See ¶[0041] and ¶[0057-0058]); aggregating the source data to form ontological frameworks (See ¶[0059]), each ontological framework modeling a category of components selected from components of a Things category (See ¶[0069]), components of an Events category (see ¶[0091]), and components of a Methods category (See ¶[0077]); creating an abstraction layer based on the ontological frameworks (See ¶[0060]), the abstraction layer including abstractions that support queries, ontologies, metadata, and data mapping (See ¶[0041], ¶[0068]); providing a knowledge discovery layer for discovering knowledge from the abstraction layers (see ¶[0047]), wherein discovering the knowledge includes graph/network computation, graph/network training and validation, and graph representation learning (See ¶[0041-0044]); and providing a recommendation and advisory systems layer for providing recommendations and advisories associated with the facility (See ¶[0063]).
	With respect to claim 18, Jethwa discloses wherein the disparate formats include structured data, unstructured data, data wrappers, and data wranglers (See ¶[0005-0006], ¶[0014]).
	With respect to claim 19, Jethwa discloses wherein the Things category includes mechanical components including wells, rigs, facilities, sensors, and metering systems (See ¶[0034-0035]).
	With respect to claim 20, Jethwa discloses wherein the Events category includes manual and automated actions performed using the components of the Things category (See ¶[0027], ¶[0065]), and ¶[0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jethwa et al. (U.S. Publication No. 20119/0121801 A1; hereinafter Jethwa) in view of 
Farhadi Nia (U.S. Publication No. 2019/0107644 A1; hereinafter Farhadi)
	With respect to claim 8, Jethwa fails to disclose wherein graph representation learning includes: determining reservoir connectivity properties, including permeability and transmissibility, between reservoirs; and determining dynamic reservoir properties, including fluid saturation properties, from petroleum engineering (PE) networks/graphs.
	In the same field of endeavor, Farhadi teaches wherein graph representation learning includes: determining reservoir connectivity properties, including permeability and transmissibility, between reservoirs; and determining dynamic reservoir properties, including fluid saturation properties, from petroleum engineering (PE) networks/graphs (See ¶[0027] and ¶[0031-0032]).	Implementation of a graph representation learning of reservoir properties allows for dynamic modifications of reservoirs allowing for reduced integration time and ranking of reservoirs as potential target regions for drilling (See Farhadi ¶[0033]).
	With respect to claim 16, Jethwa fails to disclose wherein graph representation learning includes: determining reservoir connectivity properties, including permeability and transmissibility, between reservoirs; and determining dynamic reservoir properties, including fluid saturation properties, from petroleum engineering (PE) networks/graphs.
	In the same field of endeavor, Farhadi teaches wherein graph representation learning includes: determining reservoir connectivity properties, including permeability and transmissibility, between reservoirs; and determining dynamic reservoir properties, including fluid saturation properties, from petroleum engineering (PE) networks/graphs (See ¶[0027] and ¶[0031-0032]).	Implementation of a graph representation learning of reservoir properties allows for dynamic modifications of reservoirs allowing for reduced integration time and ranking of reservoirs as potential target regions for drilling (See Farhadi ¶[0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (U.S. Publication No. 2019/0102430 A1) discloses ontocological framework methods of determining recommendations
Nolan et al. (U.S. Publication No. 2019/0107645 A1) discloses a reservoir management system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818